Hoar, J.
The case is within the decision in Sears v. Wingate, 3 Allen, 103. Not only is there no evidence that the defendants incurred any liability on the faith of statements in the bill of lading which have proved to be untrue; but it appears affirmatively that they are setting up the defence in behalf of the shippers of the coal, and are to pay them no more than for the amount actually received, unless they can maintain a claim for the deficiency as a recoupment of damages in this action.

Exceptions overruled.